PER CURIAM.
Reversed under the authority of Bonnie Gray v. Employers Mutual Liability Insurance Company, opinion filed November 14, 1952, adhered to on rehearing granted April 24, 1953. 64 So.2d 650. This reversal is with leave, however, to the appellees to present at a further hearing before the Deputy Commissioner such defenses as they may be advised, consistent with the rule announced in Bonnie Gray v.. Employers Mutual Liability Insurance Company, supra.
ROBERTS, C. J., and HOBSOÑ, MATHEWS and DREW, JJ., concur.